DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, specie I, claims 1-4, in the reply filed on December 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Specification
The disclosure is objected to because of the following informalities: “an electronic component (circuit board including built-in capacitor) 1,” may - - an electronic component (circuit board including built-in capacitor) 10, - - paragraph 0039.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the structure recited by “a glass core base; an insulating resin layer laminated on the glass core base and including a conductor circuit formed therein; and a capacitor including a lower electrode formed on a conductor portion that configures the conductor circuit, a dielectric layer laminated on the lower electrode, an upper electrode laminated on the dielectric layer, and an upper conductor laminated on the upper electrode,” is confusing. The relative location of the conductor circuit as recited is unclear. It is not clear if the conductive circuit is formed on the glass or on the glass with the insulating layer. The specification describe a “glass core board,” and the glass core board has glass base. Therefore, “a glass core base” as recited in the claim, create a confusion in understanding the structure, whether it referred to only glass or glass with an insulating layer, as the capacitor, as described in the specification, is formed between the glass, and an insulating layer above the glass.
Similar explanation is applicable to claim 4.  
Claim 2-3 depend upon claim 1, and inherit the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2017/0103946), further in view of Chen (US 2011/0156247).
Regarding claim 1, Chang, figure 1, disclose an electronic component, comprising: a glass core base (10, paragraph 0021, Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)); an insulating resin layer (12) laminated on the glass core base and including a conductor circuit formed therein (see explanation below); and a capacitor (2) including a lower electrode (21) formed on a conductor portion (see explanation below) that configures the conductor circuit, a dielectric layer (22) laminated on the lower electrode, an upper electrode (23) laminated on the dielectric layer, and an upper conductor (14) laminated on the upper electrode, wherein the upper electrode has a peripheral edge that is parallel to a surface of the conductor portion (see figure in combination with the explanation below) and is located on the inside of a peripheral edge of the dielectric layer (not explicitly disclosed but obvious to adjust the width to have required capacitance)  and a peripheral edge of the lower electrode (see figure). 
Chang, though discloses a conductive pattern on the glass base, the conductive pattern is formed to be part of the capacitor.
Chen, figure 23, discloses an electronic component with base substrate having a core base (21) with an insulation layer (22) and a conductor pattern (233) on the conductive pattern. A capacitor with a lower electrode (232), a dielectric layer (24), and an upper electrode formed on the conductive pattern.


Regarding claim 2, the modified component of Chang further discloses the conductor circuit, the lower electrode, the upper electrode, and the upper conductor are formed by laminating one or more metals selected from at least copper, nickel, palladium and titanium (as disclosed by Chang, paragraph 0024). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 3, the modified component of Chang further wherein the dielectric layer is selected from alumina, silica, silicon nitride, tantalum oxide, titanium oxide, calcium titanate, barium titanate, and strontium titanate (obvious as disclosed by Chen, paragraph 0020, and paragraph 0024, Chang). 
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 4, the modified component of Chang, as applied to claim 1 above, discloses an electronic component, comprising: a glass core base in which through holes are formed passing through both surfaces thereof (see figure); insulating resin layers respectively laminated on both surfaces of the glass core base and including respective conductor circuits formed therein for connection to each other via the through holes (as applied to claim 1 above, see figure of Chang); and capacitors each including a lower electrode formed on a conductor portion that configures the corresponding one of the conductor circuits, a dielectric layer laminated on the lower electrode, an upper electrode laminated on the dielectric layer, and an upper conductor laminated on the upper electrode, wherein the upper electrode has a peripheral edge parallel to a surface of the conductor portion, and is located on the inside of a peripheral edge of the dielectric layer and a peripheral edge of the lower electrode (obvious as explained and applied to claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sakaguchi (US 2005/0152098), figure 5, discloses an electronic component with a core (11), conductor pattern (102/21), and capacitor (10) on the core.
Mano (US 2009/0200073), figure 3, discloses an electronic component with a core (12) and a capacitor formed on the core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / March 11, 2021